DETAILED ACTION
This communication is a Final Action in response to correspondence filed on November 6, 2020. Claims 1-8, 10-18, and 20 have been amended. Claims 1-20 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the plurality virtual machines" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests revising the limitation and any subsequent identical limitations to recite “the plurality of virtual machines.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8, 10-13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Varadharajan et al. (US Publication No. 2015/0074060) in view of Somaiya et al. (US Publication No. 2015/0066907) and further in view of Trowbridge (US Publication No. 2012/0110514).

As to claim 1, Varadharajan teaches a data management system, comprising:
one or more processors configured to acquire search criteria corresponding with a plurality of virtual machines and identify the plurality of virtual machines using the search criteria (see e.g., [0276] for management database 246 comprising information that associates a given user with one or more VMs, [0291] for file manager application 201 providing the user with functionality to search and filter virtual machines, [0293] for client computing device 102 receiving a user command to open file manager application 201, [0294] for file manager application 201 causing client computing device 102 to display (e.g., via console 291) a user interface that comprises one or more indications of a set of virtual machines that are associated with the present user of client computing device 102 (e.g., the logged-in user) and to present an up-to-date set of user-associated VMs for example, file manager application 201 querying storage manager 240, which may in turn consult management database 246, and [0344] for storage manager 240 receiving a message/request from file manager application 201, e.g., sent when the user opens and/or refreshes the "My Virtual Machines" window 301, indicating that the user wishes to view VM information in system 200, in response, storage manager 240 consulting management database 246 for information about VMs that are associated with the user, and the storage manager 240 collecting the relevant information and transmitting the results to file manager application 201, which may then analyze, arrange, and display the results for the user to view. The storage manager acquires the identity of a user associated with a plurality of VMs and identifies the plurality of VMs from the management database using the identity of the user.
the one or more processors configured to determine a selection of one or more virtual machines and initiate a concurrent action on the one or more virtual machines (see e.g., [0274] for VM management interface module 241 being a functional component of storage manager 240 and VM interface module 241 executing functions in response to requests/commands received from file manager application 201, such as launching a backup operation of a VM, [0295] for client computing device 102 receiving a user command to select a virtual machine from the displayed set, e.g., selecting one of the icons presented, [0299] for the information presented to the user being based on one or more of the following data sources accessed by application 201: management database 246 in storage manager 240, [0301] for file manager application 201 enabling the user to view and/or browse, in reference to a selected VM, the properties and parameters thereof, as well as any associated files and/or folders and their respective properties, [0302] for file manager application 201 enabling the user to view and/or browse data (e.g., metadata, properties, etc.) associated with storage management operations for the selected VM, which includes searching and filtering capabilities, [0310]-[0312] for file manager application 201 enabling the user to manage VMs through data movement operations by executing, on the VMs, one or more of the following storage management operations: creating a backup (e.g., full backup, incremental backup, differential backup, synthetic full, etc.), and [0379] for operations, acts, functions, or events being performed concurrently, e.g., through multi-threaded processing, interrupt processing, or multiple processors or processor cores or on other parallel architectures, rather than sequentially. The storage manager receives the selection of virtual machines from the file manager and concurrently initiates backup of the virtual machines.).
Varadharajan does not specifically disclose the one or more processors configured to determine a first subset of the plurality of virtual machines and render a first listing corresponding with the first subset of 
the one or more processors configured to determine a first subset of the plurality of virtual machines [results] and render a first listing corresponding with the first subset of virtual machines (see e.g., [0041] for the application server 118 submitting the search query to the item database (e.g., the database 126) and a subset of the results of the search query being sent to the client machine 110 or 112. The application server determines a subset of results and renders a listing corresponding with the subset of results to the client.),
the one or more processors configured to determine a second subset of the plurality of the virtual machines less than all of the plurality of virtual machines that satisfy the search criteria based on a rate at which prior listings [listings of results from other users’ searches for a particular query] of other subsets of the plurality of virtual machines and the first listing [listing of results from the user’s first search for the same particular query] were rendered and render a second listing [listing of results from the user’s second search of the same particular query] see e.g., [0053] for criteria being used to determine the number of results to prefetch, the frequency with which results are prefetched, or both, for example, the rate at which a particular user scrolls through results being used, for a user that tends to scroll through results more quickly, it being advantageous to prefetch more results at a time (or to prefetch results more often) in order to reduce the likelihood that the user will have to wait for results to be loaded, similarly, the rate at which previous users have scrolled through the results of similar queries being used, for a query that often prompts faster scrolling, it being advantageous to prefetch more results at a time (or to prefetch results more often) in order to reduce the likelihood that the user will have to wait for results to be loaded, and in some example embodiments, results being prefetched one page at a time by default, but two or three pages at a time for users who scroll more quickly or for queries that result in faster scrolling, [0057] for the communication module 310 receiving new results as the user scrolls through the results, for example, two pages of results initially being sent from the application server 118, once the user begins viewing the second page of results, the communication module 310 sending a request for additional results to the application server 118 and receiving additional results, for example, the communication module 310 receiving the next page of results, and prefetching the results providing a better user experience by reducing the amount of time the user must waits between deciding to see additional results and the presentation of those results, and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. When a user runs a search query for the second time, the application server determines a subset of results based on the rate at which listings of results from other users’ searches for the search query and the listing of results from the user’s first search for the query were rendered to the users. The application server renders the listing of results from the user’s second search of the query to the client.), the second subset of virtual machines comprising a different number of virtual machines than the first subset of virtual machines (see e.g., [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The subset determined upon the user running the search query for the second time includes more results than the subset determined upon the user running the search query for the first time.), 
the one or more processors configured to determine a selection of one or more virtual machines of the second subset of virtual machines (see e.g., [0087] for the search application 121 transmitting a subset of the responsive items to the client machine 110 or 112 and the number of items transmitted being based on capability data received from the client machine 110 or 112, history data accessible by the application server 118, or both, [0111] for a database 2110 storing historical user behavior data with data regarding the behavior of a number of users of the system, in one embodiment, data regarding the actions of all users being stored in the database 2110, the database 2110 being mined to determine the number of pages and items seen for successful sessions for a query 2120 as well as the number of pages and items seen for unsuccessful sessions for the query 2130, a successful session being a session in which a user interacts with an item in any way (e.g., views the item, bids on the item, buys the item, subscribes to the item, etc.) or a session in which a particular interaction is performed (e.g., bids on the item, buys the item, or both), an unsuccessful session being any session that is not successful, and other criteria being used to identify successful and unsuccessful sessions, and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The search application determines whether a user selected a result for interaction from the user’s second search of the query.);
a memory buffer [session storage] configured to store the second listing corresponding with the second subset of virtual machines subsequent to storing the first listing corresponding with the first subset of virtual machines (see e.g., [0066] for data sent by the application server 118 being stored in the session storage, [0057] for the communication module 310 receiving new results as the user scrolls through the results, for example, two pages of results initially being sent from the application server 118, once the user begins viewing the second page of results, the communication module 310 sending a request for additional results to the application server 118 and receiving additional results, for example, the communication module 310 receiving the next page of results, and prefetching the results providing a better user experience by reducing the amount of time the user must waits between deciding to see additional results and the presentation of those results, and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. Session storage stores the results from the user’s second search of the query subsequent to storing the results from the user’s first search of the query.); and
a display configured to display information relating to the second listing corresponding with the second subset of virtual machines subsequent to displaying the first listing corresponding with the first subset of virtual machines (see e.g., [0051] for the communication module 210 sending a subset of the results to the client device for display to the user and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The client displays the results from the user’s second search of the query subsequent to displaying the results from the user’s first search of the query.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan to include the one or more processors configured to determine a first subset of the plurality of virtual machines and render a first listing corresponding with the first subset of virtual machines, the one or more processors configured to determine a second subset of the plurality of the virtual machines less than all of the plurality of virtual machines that satisfy the search criteria based on a rate at which prior listings of other subsets of the plurality of virtual machines and the first listing were rendered and render a second listing corresponding with the second subset of virtual machines, the second subset of virtual machines comprising a different number of virtual machines than the first subset of virtual machines, the one or more processors configured to determine a selection of one or more virtual machines of the second subset of virtual machines; a memory buffer configured to store the second listing corresponding with the second subset of virtual machines subsequent to storing the first listing corresponding with the first subset of virtual machines; and a display configured to display information relating to the second listing corresponding with the second subset of virtual machines subsequent to displaying the first listing corresponding with the first subset of virtual machines, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).
Varadharajan in view of Somaiya does not specifically disclose one or more processors configured to acquire search criteria entered by a user or automated in response to detection of failure, corresponding with a plurality of virtual machines and identify the plurality of virtual machines using the 
one or more processors configured to acquire search criteria entered by a user or automated in response to detection of failure, corresponding with a plurality of virtual machines and identify the plurality of virtual machines using the search criteria (see e.g., [0021] for search element 210 enabling the user to enter specific search criteria for listing VMs in list panel 230 and list panel 230 displaying a list of hosts and associated VMs configured to execute on hosts 240, [0025] for FIG. 2B being a detail of search element 210 within GUI 200 configured to receive text search strings and to present a shortcut list of search targets, text entry field 216 being configured to receive one or more text strings that the user may enter, and expansion tool 212 toggling between displaying and not displaying a list shortcut of search targets, [0027] for as shown, the list of shortcut search targets 218 including plural shortcut searches 270 and for example, 270-0 being a shortcut search to display a list of VMs 260 that are each designated as a favorite, [0029] for FIG. 2D being a detail of the GUI 200 illustrating a list of virtual machines 260, [0034] for FIG. 3 being a flow diagram of method steps 300, performed by GUI module 114 within management application 112 of FIG. 1, for searching and managing VMs 142, [0036] for in step 312, GUI module 114 detecting an event, if, in step 320, the event is a user input event for a search modification, then the method proceeding to step 322, a search modification including any technically feasible type of search modification, for example, the search modification comprising entry of a text string within text entry field 216, and in step 322, GUI module 114 updating an item list based on the modification to the search criteria, and [0037] for if, in step 330, the event is a user input event for a shortcut menu request, then the method proceeding to step 332, an example of a shortcut menu request being a mouse click on expansion tool 212 of FIG. 2B to request display of the list of shortcut search targets 218 of FIG. 2C, in step 332, GUI module 114 displaying a shortcut menu comprising a list of shortcut search targets, such as the list of shortcut search targets 218, in step 334, GUI module 114 receiving a selection from the shortcut menu for display, and in step 336, GUI module 114 displaying an updated item list based on the shortcut menu selection. The GUI module acquires text and shortcut search targets entered by a user, corresponding to a plurality of VMs. The GUI module uses this search criteria to identify the plurality of VMs, in order to update an item list for display.),
the one or more processors configured to display a first listing [VMs 260-0 through 260-2] corresponding with the first subset [folder 250-0] (see e.g., [0029] for expansion tool 242-0 causing folders 256-0 and 256-1 residing within host 240-0, along with VMs 260-0 through 260-4, to either be displayed or not displayed and expansion tool 252-0 enabling the user to either display or not display VMs 260-0 through 260-2, contained within folder 250-0, [0036] for in step 324, GUI module 114 displaying an updated item list based on the modified search criteria in list panel 230 and the item list including a list of hosts 240, related folders 250, and matching VMs 260, and [0037] for in step 336, GUI module 114 displaying an updated item list based on the shortcut menu selection and the item list including a list of hosts 240, related folders 250, and matching VMs 260. The GUI module displays VMs 260-0 through 260-2 corresponding with folder 250-0.), and
the one or more processors configured to display a second listing [VMs 260-3 through 260-4] corresponding with the second subset [folder 250-1] (see e.g., [0029] for expansion tool 242-0 causing folders 256-0 and 256-1 residing within host 240-0, along with VMs 260-0 through 260-4, to either be displayed or not displayed and expansion tool 252-1 enabling the user to either display or not display VMs 260-3 through 260-4, contained within folder 250-1, [0036] for in step 324, GUI module 114 displaying an updated item list based on the modified search criteria in list panel 230 and the item list including a list of hosts 240, related folders 250, and matching VMs 260, and [0037] for in step 336, GUI module 114 displaying an updated item list based on the shortcut menu selection and the item list including a list of hosts 240, related folders 250, and matching VMs 260. The GUI module displays VMs 260-3 through 260-4 corresponding with folder 250-1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan in view of Somaiya to include one or more processors configured to acquire search criteria entered by a user or automated in response to detection of failure, corresponding with a plurality of virtual machines and identify the plurality of virtual machines using the search criteria, the one or more processors configured to display a first listing corresponding with the first subset, and the one or more processors configured to display a second listing corresponding with the second subset, as taught by Trowbridge, for the benefit of providing a GUI that is compact, easy to learn, and flexible (see e.g., Trowbridge, [0004]).

As to claim 2, the limitations of parent claim 1 have been discussed above. Varadharajan teaches wherein:
the one or more processors are configured to concurrently backup each virtual machine of the selected one or more virtual machines (see e.g., [0274] for VM management interface module 241 being a functional component of storage manager 240 and VM interface module 241 executing functions in response to requests/commands received from file manager application 201, such as launching a backup operation of a VM, [0310]-[0312] for file manager application 201 enabling the user to manage VMs through data movement operations by executing, on the VMs, one or more of the following storage management operations: creating a backup (e.g., full backup, incremental backup, differential backup, synthetic full, etc.), and [0379] for operations, acts, functions, or events being performed concurrently, e.g., through multi-threaded processing, interrupt processing, or multiple processors or processor cores or on other parallel architectures, rather than sequentially).
Varadharajan does not specifically disclose the selected one or more virtual machines of the second subset of virtual machines; and the second subset of virtual machines comprises a greater number of virtual machines than the first subset of virtual machines. However, Somaiya teaches
the selected one or more virtual machines of the second subset of virtual machines (see e.g., [0087] for the search application 121 transmitting a subset of the responsive items to the client machine 110 or 112 and the number of items transmitted being based on capability data received from the client machine 110 or 112, history data accessible by the application server 118, or both, [0111] for a database 2110 storing historical user behavior data with data regarding the behavior of a number of users of the system, in one embodiment, data regarding the actions of all users being stored in the database 2110, the database 2110 being mined to determine the number of pages and items seen for successful sessions for a query 2120 as well as the number of pages and items seen for unsuccessful sessions for the query 2130, a successful session being a session in which a user interacts with an item in any way (e.g., views the item, bids on the item, buys the item, subscribes to the item, etc.) or a session in which a particular interaction is performed (e.g., bids on the item, buys the item, or both), an unsuccessful session being any session that is not successful, and other criteria being used to identify successful and unsuccessful sessions, and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The search application determines whether a user selected a result for interaction from the user’s second search of the query.
the second subset of virtual machines comprises a greater number of virtual machines than the first subset of virtual machines (see e.g., [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The subset of results from the user’s second search of the query comprises a greater number of results than the subset results from the user’s first search of the query.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan to include the selected one or more virtual machines of the second subset of virtual machines; and the second subset of virtual machines comprises a greater number of virtual machines than the first subset of virtual machines, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).

As to claim 5, the limitations of parent claim 1 have been discussed above. Varadharajan does not specifically disclose wherein: the one or more processors are configured to determine a display size associated with the display and determine the second subset of virtual machines based on the display size. However, Somaiya teaches wherein:
the one or more processors are configured to determine a display size associated with the display and determine the second subset of virtual machines based on the display size (see e.g., [0063] for the capability module 340 identifying capabilities of the client machine 110 or 112, for transmission to the application server 118 by the communication module 310, the capabilities being related to the display or storage of result item, and for example, the height, width, or area of the display device in pixels or lines of text being provided and [0114] for device type 2315 being considered, for example, users using full-screen devices (e.g., desktop computers) tending to scroll through more pages than those using small-screen devices (e.g., mobile devices), so the number of pages to present being higher for users of full-screen devices, and the device type being based on the capabilities of the device (e.g., screen size). The application server determines the display size and determines the subset of results from the user’s second search of the query based on the display size.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan wherein: the one or more processors are configured to determine a display size associated with the display and determine the second subset of virtual machines based on the display size, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).

As to claim 6, the limitations of parent claim 1 have been discussed above. Varadharajan does not specifically disclose wherein: the one or more processors are configured to determine a display type associated with the display and determine the second subset of virtual machines based on the display type. However, Somaiya teaches wherein:
the one or more processors are configured to determine a display type associated with the display and determine the second subset of virtual machines based on the display type (see e.g., [0114] for device type 2315 being considered, for example, users using full-screen devices (e.g., desktop computers) tending to scroll through more pages than those using small-screen devices (e.g., mobile devices), so the number of pages to present being higher for users of full-screen devices, and the device type being based on the manufacturer of the device (e.g., Apple devices, HP devices, etc.), the class of the device (e.g., phone, tablet, laptop, desktop, etc.), and the capabilities of the device (e.g., screen size, screen resolution, touchscreen, memory, processor speed, etc.). The application server determines the display type and determines the subset of results from the user’s second search of the query based on the display type.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan wherein: the one or more processors are configured to determine a display type associated with the display and determine the second subset of virtual machines based on the display type, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).

As to claim 7, the limitations of parent claim 1 have been discussed above. Varadharajan does not specifically disclose wherein: the one or more processors are configured to detect that a threshold number of virtual machines within the first listing changed from a deselected state to a selected state and determine the second subset of virtual machines based on the threshold number of virtual machines within the first listing that changed from the deselected state to the selected state. However, Somaiya teaches wherein:
the one or more processors are configured to detect that a threshold number [one] of virtual machines within the first listing changed from a deselected state to a selected state and determine the second subset of virtual machines based on the threshold number of virtual machines within the first listing that changed from the deselected state to the selected state (see e.g., [0111] for a database 2110 storing historical user behavior data with data regarding the behavior of a number of users of the system, in one embodiment, data regarding the actions of all users being stored in the database 2110, the database 2110 being mined to determine the number of pages and items seen for successful sessions for a query 2120 as well as the number of pages and items seen for unsuccessful sessions for the query 2130, a successful session being a session in which a user interacts with an item in any way (e.g., views the item, bids on the item, buys the item, subscribes to the item, etc.) or a session in which a particular interaction is performed (e.g., bids on the item, buys the item, or both), an unsuccessful session being any session that is not successful, other criteria being used to identify successful and unsuccessful sessions, based on the number of pages and items seen for successful sessions for a query 2120, the number of pages and items seen for unsuccessful sessions for the query 2130, or both, database 2140 of query pagination data being created or updated, and based on information in the database 2140, the number of pages to display to a user making the query being determined. The application server detects that at least one result from the user’s first search of the query was changed from a deselected state to a selected state through user interaction. Based on this detection, the application server determines the subset of results from the user’s second search of the query.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan wherein: the one or more processors are configured to detect that a threshold number of virtual machines within the first listing changed from a deselected state to a selected state and determine the second subset of virtual machines based on the threshold number of virtual machines within the first listing that changed from the deselected state to the selected state, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).


the one or more processors are configured to detect a triggering event and determine the search criteria [search modification/shortcut search targets] corresponding with the plurality of virtual machines in response to detection of the triggering event (see e.g., [0034] for FIG. 3 being a flow diagram of method steps 300, performed by GUI module 114 within management application 112 of FIG. 1, for searching and managing VMs 142, [0036] for in step 312, GUI module 114 detecting an event, if, in step 320, the event is a user input event for a search modification, then the method proceeding to step 322, a search modification including any technically feasible type of search modification, for example, the search modification comprising entry of a text string within text entry field 216, and in step 322, GUI module 114 updating an item list based on the modification to the search criteria, and [0037] for if, in step 330, the event is a user input event for a shortcut menu request, then the method proceeding to step 332, an example of a shortcut menu request being a mouse click on expansion tool 212 of FIG. 2B to request display of the list of shortcut search targets 218 of FIG. 2C, in step 332, GUI module 114 displaying a shortcut menu comprising a list of shortcut search targets, such as the list of shortcut search targets 218, in step 334, GUI module 114 receiving a selection from the shortcut menu for display, and in step 336, GUI module 114 displaying an updated item list based on the shortcut menu selection. In response to the GUI module detecting a user input event for a search modification, the GUI module determines the search modification. In response to the GUI module detecting a user input event for a shortcut menu request, the GUI module determines shortcut search targets.).


As to claim 10, the limitations of parent claim 1 have been discussed above. Varadharajan does not specifically disclose wherein: the one or more processors are configured to determine the rate at which the prior listings of the other subsets of the plurality of virtual machines were rendered based on a rate of next page requests. However, Somaiya teaches wherein:
the one or more processors are configured to determine the rate at which the prior listings of the other subsets of the plurality of virtual machines were rendered based on a rate of next page requests (see e.g., [0053] for criteria being used to determine the number of results to prefetch, the frequency with which results are prefetched, or both, for example, the rate at which a particular user scrolls through results being used, for a user that tends to scroll through results more quickly, it being advantageous to prefetch more results at a time (or to prefetch results more often) in order to reduce the likelihood that the user will have to wait for results to be loaded, similarly, the rate at which previous users have scrolled through the results of similar queries being used, for a query that often prompts faster scrolling, it being advantageous to prefetch more results at a time (or to prefetch results more often) in order to reduce the likelihood that the user will have to wait for results to be loaded, and in some example embodiments, results being prefetched one page at a time by default, but two or three pages at a time for users who scroll more quickly or for queries that result in faster scrolling and [0057] for the communication module 310 receiving new results as the user scrolls through the results, for example, two pages of results initially being sent from the application server 118, once the user begins viewing the second page of results, the communication module 310 sending a request for additional results to the application server 118 and receiving additional results, for example, the communication module 310 receiving the next page of results, and prefetching the results providing a better user experience by reducing the amount of time the user must waits between deciding to see additional results and the presentation of those results. Scrolling from one page to the next may constitute a next page request. The rate at which listings of results are rendered to the user is based on the rate at which the user scrolls from one page to the next.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan wherein: the one or more processors are configured to determine the rate at which the prior listings of the other subsets of the plurality of virtual machines were rendered based on a rate of next page requests, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).

As to claim 11, the limitations of parent claim 1 have been discussed above. Varadharajan teaches wherein:
the one or more processors are configured to assign a particular backup schedule to each of the selected one or more virtual machines (see e.g., [0158] for information management operations including data movement operations, [0160] for data movement operations including backup operations, [0214] for a scheduling policy specifying when and how often to perform operations, scheduling parameters specifying with what frequency (e.g., hourly, weekly, daily, event-based, etc.) or under what triggering conditions information management operations will take place, and scheduling policies in some cases being associated with particular components, such as client computing device 102, [0253] for a user manually initiating a restore of the backup copy 116A by interacting with the user interface 158 of the storage manager 140 and the storage manager 140 then accessing data in its index 150 (and/or the respective storage policy 148A) associated with the selected backup copy 116A to identify the appropriate media agent 144A and/or secondary storage device 108A, [0255] for once it has retrieved the backup copy 116A, the media agent 144A communicating the data to the source client computing device 102, [0273] for storage manager 240 being analogous to storage manager 140, and [0310]-[0315] for file manager application 201 enabling the user to manage VMs through data movement operations by executing, on the VMs, one or more of the following storage management operations: restoring from secondary storage, e.g., from a backup copy. A user may restore a selected VM to a client. Once the selected VM is restored to the client, it is assigned a backup schedule associated with the client.).
Varadharajan does not specifically disclose the selected one or more virtual machines of the second subset of virtual machines. However, Somaiya teaches
the selected one or more virtual machines of the second subset of virtual machines (see e.g., [0087] for the search application 121 transmitting a subset of the responsive items to the client machine 110 or 112 and the number of items transmitted being based on capability data received from the client machine 110 or 112, history data accessible by the application server 118, or both, [0111] for a database 2110 storing historical user behavior data with data regarding the behavior of a number of users of the system, in one embodiment, data regarding the actions of all users being stored in the database 2110, the database 2110 being mined to determine the number of pages and items seen for successful sessions for a query 2120 as well as the number of pages and items seen for unsuccessful sessions for the query 2130, a successful session being a session in which a user interacts with an item in any way (e.g., views the item, bids on the item, buys the item, subscribes to the item, etc.) or a session in which a particular interaction is performed (e.g., bids on the item, buys the item, or both), an unsuccessful session being any session that is not successful, and other criteria being used to identify successful and unsuccessful sessions, and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The search application determines whether a user selected a result for interaction from the user’s second search of the query.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan to include the selected one or more virtual machines of the second subset of virtual machines, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).

As to claim 12, Varadharajan teaches a data management system, comprising:
a display configured to display a user interface (see e.g., [0294] for file manager application 201 causing client computing device 102 to display (e.g., via console 291) a user interface that comprises one or more indications of a set of virtual machines that are associated with the present user of client computing device 102 (e.g., the logged-in user) and to present an up-to-date set of user-associated VMs for example, file manager application 201 querying storage manager 240, which may in turn consult management database 246); and
a hardware server [storage manager] configured to acquire search criteria corresponding with a plurality of virtual machines accessible via the hardware server and identify the plurality of see e.g., [0106] for storage manager 140 being a computing device comprising circuitry for executing computer instructions and performing the functions described herein, [0273] for storage manager 240 being analogous to storage manager 140, [0276] for management database 246 comprising information that associates a given user with one or more VMs, [0291] for file manager application 201 providing the user with functionality to search and filter virtual machines, [0293] for client computing device 102 receiving a user command to open file manager application 201, [0294] for file manager application 201 causing client computing device 102 to display (e.g., via console 291) a user interface that comprises one or more indications of a set of virtual machines that are associated with the present user of client computing device 102 (e.g., the logged-in user) and to present an up-to-date set of user-associated VMs for example, file manager application 201 querying storage manager 240, which may in turn consult management database 246, and [0344] for storage manager 240 receiving a message/request from file manager application 201, e.g., sent when the user opens and/or refreshes the "My Virtual Machines" window 301, indicating that the user wishes to view VM information in system 200, in response, storage manager 240 consulting management database 246 for information about VMs that are associated with the user, and the storage manager 240 collecting the relevant information and transmitting the results to file manager application 201, which may then analyze, arrange, and display the results for the user to view. The storage manager acquires the identity of a user associated with a plurality of VMs and identifies the plurality of VMs from the management database using the identity of the user.), the hardware server configured to determine a selection of one or more virtual machines and initiate a concurrent action on the one or more virtual machines  (see e.g., [0274] for VM management interface module 241 being a functional component of storage manager 240 and VM interface module 241 executing functions in response to requests/commands received from file manager application 201, such as launching a backup operation of a VM, [0295] for client computing device 102 receiving a user command to select a virtual machine from the displayed set, e.g., selecting one of the icons presented, [0299] for the information presented to the user being based on one or more of the following data sources accessed by application 201: management database 246 in storage manager 240, [0301] for file manager application 201 enabling the user to view and/or browse, in reference to a selected VM, the properties and parameters thereof, as well as any associated files and/or folders and their respective properties, [0302] for file manager application 201 enabling the user to view and/or browse data (e.g., metadata, properties, etc.) associated with storage management operations for the selected VM, which includes searching and filtering capabilities, [0310]-[0312] for file manager application 201 enabling the user to manage VMs through data movement operations by executing, on the VMs, one or more of the following storage management operations: creating a backup (e.g., full backup, incremental backup, differential backup, synthetic full, etc.), and [0379] for operations, acts, functions, or events being performed concurrently, e.g., through multi-threaded processing, interrupt processing, or multiple processors or processor cores or on other parallel architectures, rather than sequentially. The storage manager receives the selection of virtual machines from the file manager and concurrently initiates backup of the virtual machines.).
Varadharajan does not specifically disclose the hardware server configured to render a first listing corresponding with a first subset of the plurality of virtual machines and dynamically set a size of a second listing corresponding with a second subset of the plurality virtual machines based on a rate at which next page requests were received from the user interface, the hardware server configured to render the second listing corresponding with the second subset of virtual machines and cause the second listing to be displayed using the display, the second subset of virtual machines comprising a 
the hardware server configured to render a first listing corresponding with a first subset of the plurality of virtual machines [results] (see e.g., [0041] for the application server 118 submitting the search query to the item database (e.g., the database 126) and a subset of the results of the search query being sent to the client machine 110 or 112. The application server determines a subset of results and renders a listing corresponding with the subset of results to the client.) and dynamically set a size of a second listing [listing of results from the user’s second search of the query]  corresponding with a second subset of the plurality virtual machines based on a rate at which next page requests were received from the user interface, the hardware server configured to render the second listing corresponding with the second subset of virtual machines (see e.g., [0053] for criteria being used to determine the number of results to prefetch, the frequency with which results are prefetched, or both, for example, the rate at which a particular user scrolls through results being used, for a user that tends to scroll through results more quickly, it being advantageous to prefetch more results at a time (or to prefetch results more often) in order to reduce the likelihood that the user will have to wait for results to be loaded, similarly, the rate at which previous users have scrolled through the results of similar queries being used, for a query that often prompts faster scrolling, it being advantageous to prefetch more results at a time (or to prefetch results more often) in order to reduce the likelihood that the user will have to wait for results to be loaded, and in some example embodiments, results being prefetched one page at a time by default, but two or three pages at a time for users who scroll more quickly or for queries that result in faster scrolling, [0057] for the communication module 310 receiving new results as the user scrolls through the results, for example, two pages of results initially being sent from the application server 118, once the user begins viewing the second page of results, the communication module 310 sending a request for additional results to the application server 118 and receiving additional results, for example, the communication module 310 receiving the next page of results, and prefetching the results providing a better user experience by reducing the amount of time the user must waits between deciding to see additional results and the presentation of those results, and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. Scrolling from one page to the next may constitute a next page request. When a user runs a search query for the second time, the application server determines the size of a subset of results based on the rate at which a user scrolled from one page to the next. The application server renders the listing of the subset of results from the user’s second search of the query to the client.) and cause the second listing to be displayed using the display (see e.g., [0043] for the application server 118 being shown as including a communication module 210 and [0051] for the communication module 210 sending a subset of the results to the client device for display to the user), the second subset of virtual machines comprising a different number of virtual machines than the first subset of virtual machines (see e.g., [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The subset determined upon the user running the search query for the second time includes more results than the subset determined upon the user running the search query for the first time.), the hardware server configured to determine a selection of one or more virtual machines of the second subset of virtual machines  (see e.g., [0087] for the search application 121 transmitting a subset of the responsive items to the client machine 110 or 112 and the number of items transmitted being based on capability data received from the client machine 110 or 112, history data accessible by the application server 118, or both, [0111] for a database 2110 storing historical user behavior data with data regarding the behavior of a number of users of the system, in one embodiment, data regarding the actions of all users being stored in the database 2110, the database 2110 being mined to determine the number of pages and items seen for successful sessions for a query 2120 as well as the number of pages and items seen for unsuccessful sessions for the query 2130, a successful session being a session in which a user interacts with an item in any way (e.g., views the item, bids on the item, buys the item, subscribes to the item, etc.) or a session in which a particular interaction is performed (e.g., bids on the item, buys the item, or both), an unsuccessful session being any session that is not successful, and other criteria being used to identify successful and unsuccessful sessions, and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The search application determines whether a user selected a result for interaction from the user’s second search of the query.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan to include the hardware server configured to render a first listing corresponding with a first subset of the plurality of virtual machines and dynamically set a size of a second listing corresponding with a second subset of the plurality virtual machines based on a rate at which next page requests were received from the user interface, the hardware server configured to render the second listing corresponding with the second subset of virtual machines and cause the second listing to be displayed using the display, the second  Somaiya, [0053]).
Varadharajan in view of Somaiya does not specifically disclose acquire search criteria entered by a user or automated in response to detection of failure, corresponding with a plurality of virtual machines and identify the plurality of virtual machines based on the search criteria, display a first listing corresponding with the first subset, and display the second listing corresponding with the second subset. However, Trowbridge teaches
acquire search criteria entered by a user or automated in response to detection of failure, corresponding with a plurality of virtual machines and identify the plurality of virtual machines based on the search criteria (see e.g., [0021] for search element 210 enabling the user to enter specific search criteria for listing VMs in list panel 230 and list panel 230 displaying a list of hosts and associated VMs configured to execute on hosts 240, [0025] for FIG. 2B being a detail of search element 210 within GUI 200 configured to receive text search strings and to present a shortcut list of search targets, text entry field 216 being configured to receive one or more text strings that the user may enter, and expansion tool 212 toggling between displaying and not displaying a list shortcut of search targets, [0027] for as shown, the list of shortcut search targets 218 including plural shortcut searches 270 and for example, 270-0 being a shortcut search to display a list of VMs 260 that are each designated as a favorite, [0029] for FIG. 2D being a detail of the GUI 200 illustrating a list of virtual machines 260, [0034] for FIG. 3 being a flow diagram of method steps 300, performed by GUI module 114 within management application 112 of FIG. 1, for searching and managing VMs 142, [0036] for in step 312, GUI module 114 detecting an event, if, in step 320, the event is a user input event for a search modification, then the method proceeding to step 322, a search modification including any technically feasible type of search modification, for example, the search modification comprising entry of a text string within text entry field 216, and in step 322, GUI module 114 updating an item list based on the modification to the search criteria, and [0037] for if, in step 330, the event is a user input event for a shortcut menu request, then the method proceeding to step 332, an example of a shortcut menu request being a mouse click on expansion tool 212 of FIG. 2B to request display of the list of shortcut search targets 218 of FIG. 2C, in step 332, GUI module 114 displaying a shortcut menu comprising a list of shortcut search targets, such as the list of shortcut search targets 218, in step 334, GUI module 114 receiving a selection from the shortcut menu for display, and in step 336, GUI module 114 displaying an updated item list based on the shortcut menu selection. The GUI module acquires text and shortcut search targets entered by a user, corresponding to a plurality of VMs. The GUI module uses this search criteria to identify the plurality of VMs, in order to update an item list for display.),
display a first listing [VMs 260-0 through 260-2] corresponding with the first subset [folder 250-0] (see e.g., [0029] for expansion tool 242-0 causing folders 256-0 and 256-1 residing within host 240-0, along with VMs 260-0 through 260-4, to either be displayed or not displayed and expansion tool 252-0 enabling the user to either display or not display VMs 260-0 through 260-2, contained within folder 250-0, [0036] for in step 324, GUI module 114 displaying an updated item list based on the modified search criteria in list panel 230 and the item list including a list of hosts 240, related folders 250, and matching VMs 260, and [0037] for in step 336, GUI module 114 displaying an updated item list based on the shortcut menu selection and the item list including a list of hosts 240, related folders 250, and matching VMs 260. The GUI module displays VMs 260-0 through 260-2 corresponding with folder 250-0.
display the second listing [VMs 260-3 through 260-4] corresponding with the second subset [folder 250-1] (see e.g., [0029] for expansion tool 242-0 causing folders 256-0 and 256-1 residing within host 240-0, along with VMs 260-0 through 260-4, to either be displayed or not displayed and expansion tool 252-1 enabling the user to either display or not display VMs 260-3 through 260-4, contained within folder 250-1, [0036] for in step 324, GUI module 114 displaying an updated item list based on the modified search criteria in list panel 230 and the item list including a list of hosts 240, related folders 250, and matching VMs 260, and [0037] for in step 336, GUI module 114 displaying an updated item list based on the shortcut menu selection and the item list including a list of hosts 240, related folders 250, and matching VMs 260. The GUI module displays VMs 260-3 through 260-4 corresponding with folder 250-1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan in view of Somaiya to acquire search criteria entered by a user or automated in response to detection of failure, corresponding with a plurality of virtual machines and identify the plurality of virtual machines based on the search criteria, display a first listing corresponding with the first subset, and display the second listing corresponding with the second subset, as taught by Trowbridge, for the benefit of providing a GUI that is compact, easy to learn, and flexible (see e.g., Trowbridge, [0004]).

As to claim 13, the limitations of parent claim 12 have been discussed above. Varadharajan teaches wherein:
the hardware server is configured to concurrently backup each virtual machine of the selected one or more virtual machines (see e.g., [0274] for VM management interface module 241 being a functional component of storage manager 240 and VM interface module 241 executing functions in response to requests/commands received from file manager application 201, such as launching a backup operation of a VM, [0310]-[0312] for file manager application 201 enabling the user to manage VMs through data movement operations by executing, on the VMs, one or more of the following storage management operations: creating a backup (e.g., full backup, incremental backup, differential backup, synthetic full, etc.), and [0379] for operations, acts, functions, or events being performed concurrently, e.g., through multi-threaded processing, interrupt processing, or multiple processors or processor cores or on other parallel architectures, rather than sequentially).
Varadharajan does not specifically disclose the selected one or more virtual machines of the second subset of virtual machines; and the second subset of virtual machines comprises a greater number of virtual machines than the first subset of virtual machines. However, Somaiya teaches
the selected one or more virtual machines of the second subset of virtual machines (see e.g., [0087] for the search application 121 transmitting a subset of the responsive items to the client machine 110 or 112 and the number of items transmitted being based on capability data received from the client machine 110 or 112, history data accessible by the application server 118, or both, [0111] for a database 2110 storing historical user behavior data with data regarding the behavior of a number of users of the system, in one embodiment, data regarding the actions of all users being stored in the database 2110, the database 2110 being mined to determine the number of pages and items seen for successful sessions for a query 2120 as well as the number of pages and items seen for unsuccessful sessions for the query 2130, a successful session being a session in which a user interacts with an item in any way (e.g., views the item, bids on the item, buys the item, subscribes to the item, etc.) or a session in which a particular interaction is performed (e.g., bids on the item, buys the item, or both), an unsuccessful session being any session that is not successful, and other criteria being used to identify successful and unsuccessful sessions, and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The search application determines whether a user selected a result for interaction from the user’s second search of the query.); and
the second subset of virtual machines comprises a greater number of virtual machines than the first subset of virtual machines (see e.g., [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The subset of results from the user’s second search of the query comprises a greater number of results than the subset results from the user’s first search of the query.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan to include the selected one or more virtual machines of the second subset of virtual machines; and the second subset of virtual machines comprises a greater number of virtual machines than the first subset of virtual machines, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).

As to claim 16, the limitations of parent claim 12 have been discussed above. Varadharajan does not specifically disclose wherein: the hardware server is configured to determine a display size associated with the display and determine the second subset of virtual machines based on the display size. However, Somaiya teaches wherein:
the hardware server is configured to determine a display size associated with the display and determine the second subset of virtual machines based on the display size (see e.g., [0063] for the capability module 340 identifying capabilities of the client machine 110 or 112, for transmission to the application server 118 by the communication module 310, the capabilities being related to the display or storage of result item, and for example, the height, width, or area of the display device in pixels or lines of text being provided and [0114] for device type 2315 being considered, for example, users using full-screen devices (e.g., desktop computers) tending to scroll through more pages than those using small-screen devices (e.g., mobile devices), so the number of pages to present being higher for users of full-screen devices, and the device type being based on the capabilities of the device (e.g., screen size). The application server determines the display size and determines the subset of results from the user’s second search of the query based on the display size.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan wherein: the hardware server is configured to determine a display size associated with the display and determine the second subset of virtual machines based on the display size, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).

As to claim 17, the limitations of parent claim 12 have been discussed above. Varadharajan does not specifically disclose wherein: the hardware server is configured to detect that a threshold number of virtual machines within the first listing changed from a deselected state to a selected state and determine the second subset of virtual machines based on the threshold number of virtual machines 
the hardware server is configured to detect that a threshold number [one] of virtual machines within the first listing changed from a deselected state to a selected state and determine the second subset of virtual machines based on the threshold number of virtual machines within the first listing that changed from the deselected state to the selected state (see e.g., [0111] for a database 2110 storing historical user behavior data with data regarding the behavior of a number of users of the system, in one embodiment, data regarding the actions of all users being stored in the database 2110, the database 2110 being mined to determine the number of pages and items seen for successful sessions for a query 2120 as well as the number of pages and items seen for unsuccessful sessions for the query 2130, a successful session being a session in which a user interacts with an item in any way (e.g., views the item, bids on the item, buys the item, subscribes to the item, etc.) or a session in which a particular interaction is performed (e.g., bids on the item, buys the item, or both), an unsuccessful session being any session that is not successful, other criteria being used to identify successful and unsuccessful sessions, based on the number of pages and items seen for successful sessions for a query 2120, the number of pages and items seen for unsuccessful sessions for the query 2130, or both, database 2140 of query pagination data being created or updated, and based on information in the database 2140, the number of pages to display to a user making the query being determined. The application server detects that at least one result from the user’s first search of the query was changed from a deselected state to a selected state through user interaction. Based on this detection, the application server determines the subset of results from the user’s second search of the query.).
 Somaiya, [0053]).

As to claim 18, the limitations of parent claim 12 have been discussed above. Varadharajan in view of Somaiya does not specifically disclose wherein: the hardware server is configured to detect a triggering event and determine the search criteria corresponding with the plurality of virtual machines in response to detection of the triggering event. However, Trowbridge teaches wherein:
the hardware server is configured to detect a triggering event and determine the search criteria [search modification/shortcut search targets] corresponding with the plurality of virtual machines in response to detection of the triggering event (see e.g., [0034] for FIG. 3 being a flow diagram of method steps 300, performed by GUI module 114 within management application 112 of FIG. 1, for searching and managing VMs 142, [0036] for in step 312, GUI module 114 detecting an event, if, in step 320, the event is a user input event for a search modification, then the method proceeding to step 322, a search modification including any technically feasible type of search modification, for example, the search modification comprising entry of a text string within text entry field 216, and in step 322, GUI module 114 updating an item list based on the modification to the search criteria, and [0037] for if, in step 330, the event is a user input event for a shortcut menu request, then the method proceeding to step 332, an example of a shortcut menu request being a mouse click on expansion tool 212 of FIG. 2B to request display of the list of shortcut search targets 218 of FIG. 2C, in step 332, GUI module 114 displaying a shortcut menu comprising a list of shortcut search targets, such as the list of shortcut search targets 218, in step 334, GUI module 114 receiving a selection from the shortcut menu for display, and in step 336, GUI module 114 displaying an updated item list based on the shortcut menu selection. In response to the GUI module detecting a user input event for a search modification, the GUI module determines the search modification. In response to the GUI module detecting a user input event for a shortcut menu request, the GUI module determines shortcut search targets.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan in view of Somaiya wherein: the hardware server is configured to detect a triggering event and determine the search criteria corresponding with the plurality of virtual machines in response to detection of the triggering event, as taught by Trowbridge, for the benefit of providing a GUI that is compact, easy to learn, and flexible (see e.g., Trowbridge, [0004]).

As to claim 20, Varadharajan teaches a non-transitory machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations comprising at least:
identifying one or more storage devices containing processor readable code for programming one or more processors to perform a method for operating a data management system, the processor readable code (Examiner notes that the steps performed by the processor readable code are an intended use and are not given patentable weight. The processor readable code does not impose a structural or manipulative difference on the medium recited in the claim, which simply identifies the storage device(s) containing the processor readable code. Examiner suggests eliminating the "identifying” step and revising the preamble to recite "A non-transitory machine-readable medium comprising processor readable code for programming one or more processors to perform a method for operating a data management system, the processor readable code comprising:" see e.g., [0107] for status reporting being transmitted to storage manager 140 by the various managed components) comprising:
processor readable code configured to acquire search criteria corresponding with a plurality of virtual machines and identify the plurality of virtual machines using the search criteria (see e.g., [0276] for management database 246 comprising information that associates a given user with one or more VMs, [0291] for file manager application 201 providing the user with functionality to search and filter virtual machines, [0293] for client computing device 102 receiving a user command to open file manager application 201, [0294] for file manager application 201 causing client computing device 102 to display (e.g., via console 291) a user interface that comprises one or more indications of a set of virtual machines that are associated with the present user of client computing device 102 (e.g., the logged-in user) and to present an up-to-date set of user-associated VMs for example, file manager application 201 querying storage manager 240, which may in turn consult management database 246, and [0344] for storage manager 240 receiving a message/request from file manager application 201, e.g., sent when the user opens and/or refreshes the "My Virtual Machines" window 301, indicating that the user wishes to view VM information in system 200, in response, storage manager 240 consulting management database 246 for information about VMs that are associated with the user, and the storage manager 240 collecting the relevant information and transmitting the results to file manager application 201, which may then analyze, arrange, and display the results for the user to view. The storage manager acquires the identity of a user associated with a plurality of VMs and identifies the plurality of VMs from the management database using the identity of the user.
processor readable code configured to detect a selection of one or more virtual machines and concurrently backup each virtual machine of the selected one or more virtual machines (see e.g., [0274] for VM management interface module 241 being a functional component of storage manager 240 and VM interface module 241 executing functions in response to requests/commands received from file manager application 201, such as launching a backup operation of a VM, [0295] for client computing device 102 receiving a user command to select a virtual machine from the displayed set, e.g., selecting one of the icons presented, [0299] for the information presented to the user being based on one or more of the following data sources accessed by application 201: management database 246 in storage manager 240, [0301] for file manager application 201 enabling the user to view and/or browse, in reference to a selected VM, the properties and parameters thereof, as well as any associated files and/or folders and their respective properties, [0302] for file manager application 201 enabling the user to view and/or browse data (e.g., metadata, properties, etc.) associated with storage management operations for the selected VM, which includes searching and filtering capabilities, [0310]-[0312] for file manager application 201 enabling the user to manage VMs through data movement operations by executing, on the VMs, one or more of the following storage management operations: creating a backup (e.g., full backup, incremental backup, differential backup, synthetic full, etc.), and  [0379] for operations, acts, functions, or events being performed concurrently, e.g., through multi-threaded processing, interrupt processing, or multiple processors or processor cores or on other parallel architectures, rather than sequentially. The storage manager receives the selection of virtual machines from the file manager and concurrently initiates backup of the virtual machines.).
Varadharajan does not specifically disclose processor readable code configured to determine a first subset of the plurality of virtual machines and render a first listing corresponding with the first subset of 
processor readable code configured to determine a first subset of the plurality of virtual machines [results] and render a first listing corresponding with the first subset of virtual machines (see e.g., [0041] for the application server 118 submitting the search query to the item database (e.g., the database 126) and a subset of the results of the search query being sent to the client machine 110 or 112. The application server determines a subset of results and renders a listing corresponding with the subset of results to the client.);
processor readable code configured to determine a second subset of the plurality of the virtual machines less than all of the plurality of virtual machines that satisfy the search criteria based on a rate at which prior listings [listings of results from other users’ searches for a particular query] of other subsets of the plurality of virtual machines and the first listing [listing of results from the user’s first search for the same particular query] were rendered and render a second listing [listing of results from the user’s second search of the same particular query] corresponding with the second subset of virtual machines (see e.g., [0053] for criteria being used to determine the number of results to prefetch, the frequency with which results are prefetched, or both, for example, the rate at which a particular user scrolls through results being used, for a user that tends to scroll through results more quickly, it being advantageous to prefetch more results at a time (or to prefetch results more often) in order to reduce the likelihood that the user will have to wait for results to be loaded, similarly, the rate at which previous users have scrolled through the results of similar queries being used, for a query that often prompts faster scrolling, it being advantageous to prefetch more results at a time (or to prefetch results more often) in order to reduce the likelihood that the user will have to wait for results to be loaded, and in some example embodiments, results being prefetched one page at a time by default, but two or three pages at a time for users who scroll more quickly or for queries that result in faster scrolling, [0057] for the communication module 310 receiving new results as the user scrolls through the results, for example, two pages of results initially being sent from the application server 118, once the user begins viewing the second page of results, the communication module 310 sending a request for additional results to the application server 118 and receiving additional results, for example, the communication module 310 receiving the next page of results, and prefetching the results providing a better user experience by reducing the amount of time the user must waits between deciding to see additional results and the presentation of those results, and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. When a user runs a search query for the second time, the application server determines a subset of results based on the rate at which listings of results from other users’ searches for the search query and the listing of results from the user’s first search for the query were rendered to the users. The application server renders the listing of results from the user’s second search of the query to the client.), the second subset of virtual machines comprising a greater number of virtual machines than the first subset of virtual machines  (see e.g., [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The subset determined upon the user running the search query for the second time includes more results than the subset determined upon the user running the search query for the first time.); and
processor readable code configured to detect a selection of one or more virtual machines of the second subset of virtual machines (see e.g., [0087] for the search application 121 transmitting a subset of the responsive items to the client machine 110 or 112 and the number of items transmitted being based on capability data received from the client machine 110 or 112, history data accessible by the application server 118, or both, [0111] for a database 2110 storing historical user behavior data with data regarding the behavior of a number of users of the system, in one embodiment, data regarding the actions of all users being stored in the database 2110, the database 2110 being mined to determine the number of pages and items seen for successful sessions for a query 2120 as well as the number of pages and items seen for unsuccessful sessions for the query 2130, a successful session being a session in which a user interacts with an item in any way (e.g., views the item, bids on the item, buys the item, subscribes to the item, etc.) or a session in which a particular interaction is performed (e.g., bids on the item, buys the item, or both), an unsuccessful session being any session that is not successful, and other criteria being used to identify successful and unsuccessful sessions, and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The search application determines whether a user selected a result for interaction from the user’s second search of the query.).
 Somaiya, [0053]).
Varadharajan in view of Somaiya does not specifically disclose processor readable code configured to acquire search criteria entered by a user or automated in response to detection of failure, corresponding with a plurality of virtual machines and identify the plurality of virtual machines using the search criteria, processor readable code configured to display a first listing corresponding with the first subset, and processor readable code configured to display a second listing corresponding with the second subset. However, Trowbridge teaches
processor readable code configured to acquire search criteria entered by a user or automated in response to detection of failure, corresponding with a plurality of virtual machines and identify the plurality of virtual machines using the search criteria (see e.g., [0021] for search element 210 enabling the user to enter specific search criteria for listing VMs in list panel 230 and list panel 230 displaying a list of hosts and associated VMs configured to execute on hosts 240, [0025] for FIG. 2B being a detail of search element 210 within GUI 200 configured to receive text search strings and to present a shortcut list of search targets, text entry field 216 being configured to receive one or more text strings that the user may enter, and expansion tool 212 toggling between displaying and not displaying a list shortcut of search targets, [0027] for as shown, the list of shortcut search targets 218 including plural shortcut searches 270 and for example, 270-0 being a shortcut search to display a list of VMs 260 that are each designated as a favorite, [0029] for FIG. 2D being a detail of the GUI 200 illustrating a list of virtual machines 260, [0034] for FIG. 3 being a flow diagram of method steps 300, performed by GUI module 114 within management application 112 of FIG. 1, for searching and managing VMs 142, [0036] for in step 312, GUI module 114 detecting an event, if, in step 320, the event is a user input event for a search modification, then the method proceeding to step 322, a search modification including any technically feasible type of search modification, for example, the search modification comprising entry of a text string within text entry field 216, and in step 322, GUI module 114 updating an item list based on the modification to the search criteria, and [0037] for if, in step 330, the event is a user input event for a shortcut menu request, then the method proceeding to step 332, an example of a shortcut menu request being a mouse click on expansion tool 212 of FIG. 2B to request display of the list of shortcut search targets 218 of FIG. 2C, in step 332, GUI module 114 displaying a shortcut menu comprising a list of shortcut search targets, such as the list of shortcut search targets 218, in step 334, GUI module 114 receiving a selection from the shortcut menu for display, and in step 336, GUI module 114 displaying an updated item list based on the shortcut menu selection. The GUI module acquires text and shortcut search targets entered by a user, corresponding to a plurality of VMs. The GUI module uses this search criteria to identify the plurality of VMs, in order to update an item list for display.
processor readable code configured to display a first listing [VMs 260-0 through 260-2] corresponding with the first subset [folder 250-0] (see e.g., [0029] for expansion tool 242-0 causing folders 256-0 and 256-1 residing within host 240-0, along with VMs 260-0 through 260-4, to either be displayed or not displayed and expansion tool 252-0 enabling the user to either display or not display VMs 260-0 through 260-2, contained within folder 250-0, [0036] for in step 324, GUI module 114 displaying an updated item list based on the modified search criteria in list panel 230 and the item list including a list of hosts 240, related folders 250, and matching VMs 260, and [0037] for in step 336, GUI module 114 displaying an updated item list based on the shortcut menu selection and the item list including a list of hosts 240, related folders 250, and matching VMs 260. The GUI module displays VMs 260-0 through 260-2 corresponding with folder 250-0.), and
processor readable code configured to display a second listing [VMs 260-3 through 260-4] corresponding with the second subset [folder 250-1] (see e.g., [0029] for expansion tool 242-0 causing folders 256-0 and 256-1 residing within host 240-0, along with VMs 260-0 through 260-4, to either be displayed or not displayed and expansion tool 252-1 enabling the user to either display or not display VMs 260-3 through 260-4, contained within folder 250-1, [0036] for in step 324, GUI module 114 displaying an updated item list based on the modified search criteria in list panel 230 and the item list including a list of hosts 240, related folders 250, and matching VMs 260, and [0037] for in step 336, GUI module 114 displaying an updated item list based on the shortcut menu selection and the item list including a list of hosts 240, related folders 250, and matching VMs 260. The GUI module displays VMs 260-3 through 260-4 corresponding with folder 250-1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan in view of Somaiya to .

Claims 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Varadharajan et al. (US Publication No. 2015/0074060) and Somaiya et al. (US Publication No. 2015/0066907) in view of Trowbridge (US Publication No. 2012/0110514) as applied to claims 1, 2, 5-8, 10-13, 16-18, and 20 above, and further in view of Rabsatt (US Patent No. 8,341,176).

As to claim 3, the limitations of parent claim 1 have been discussed above. Varadharajan and Somaiya in view of Trowbridge does not specifically disclose wherein: the one or more processors are configured to detect that a threshold number of virtual machines within the first listing changed from a deselected state to a selected state and automatically set each virtual machine within the second listing to the selected state. However, Rabsatt teaches wherein:
the one or more processors are configured to detect that a threshold number [two] of virtual machines [search result title identifiers] within the first listing [first page] changed from a deselected state to a selected state and automatically set each virtual machine within the second listing [second page] to the selected state (see e.g., col. 8, lines 39-55 for multiple pages 146 of search results being provided, each page including at least a portion of the search results and returning similarly structured items across any number of the pages 146, col. 9, lines 39-52 for items 106A-C as rendered in the browser 201 further including informational identifiers 202A-C, 204A-C, 206A-C and 208A-C, the identifiers 202A, 204A, 206A and 208A all including information pertaining to the product or item 106A, and being individually selectable (as selections 112A, 112B), the identifiers 202A-C including a title, the identifiers 204A-C including a description, the identifiers 206A-C including a price, and the identifiers 208A-C including an image, in an example hierarchical structure of the underlying structured data 102, the identifiers 202A-C, 204A-C, 206A-C and 208A-C being subsets of the products 106A-C, respectively, and in the example of FIG. 2A, a user having made selections 112A, 112B of only the title identifiers 202A and 202B, col. 10, lines 31-40 for FIG. 2D being an example embodiment of a graphical interface (e.g., a browser 201) for the document shown in FIG. 2A, along with items that have been automatically selected in response to a user's selection of two similar items and the selection window 132 including the original user selections 112A and 112B and the additional selection 112C associated with the original selections as determined by the object crawler 110, and col. 11, lines 43-51 for identifiers of additional other products listed within the set of structured data that are structurally similar to the first identifier and the second identifier being determined based on metadata associated with the first identifier and based on metadata associated with second identifier (440) and for example, in FIG. 2C, the object crawler 110 determining, based on the metadata nodes, that additional selection 112C is structurally similar to the selections 112A and 112B and corresponding identifiers 202A and 202B, respectively. When the system detects that two search result title identifiers from the first page have been selected by the user, the system automatically selects all of the remaining search result title identifiers, including all of those on the second page.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan and Somaiya in view of Trowbridge wherein: the one or more processors are configured to detect that a threshold number of 

As to claim 4, the limitations of parent claim 1 have been discussed above. Varadharajan and Somaiya in view of Trowbridge does not specifically disclose wherein: the one or more processors are configured to detect that a threshold number of virtual machines within the first listing changed from a selected state to a deselected state and automatically set each virtual machine within the second listing to the deselected state. However, Rabsatt teaches wherein:
the one or more processors are configured to detect that a threshold number [two] of virtual machines [search result title identifiers] within the first listing [first page] changed from a selected state to a deselected state and automatically set each virtual machine within the second listing [second page] to the deselected state (see e.g., col. 7, lines 16-24 for it being that after the selections are displayed in the selection window 132, a user decides to modify the selections 112A, 112B, the user then, for example, removing existing elections of the items of the interface 108, and then for example, the object crawler 110 modifying the selected items appearing in the selection window 132 based on a new or modified set of items that correspond to the modified user selections, col. 8, lines 39-55 for multiple pages 146 of search results being provided, each page including at least a portion of the search results and returning similarly structured items across any number of the pages 146, col. 9, lines 39-52 for items 106A-C as rendered in the browser 201 further including informational identifiers 202A-C, 204A-C, 206A-C and 208A-C, the identifiers 202A, 204A, 206A and 208A all including information pertaining to the product or item 106A, and being individually selectable (as selections 112A, 112B), the identifiers 202A-C including a title, the identifiers 204A-C including a description, the identifiers 206A-C including a price, and the identifiers 208A-C including an image, in an example hierarchical structure of the underlying structured data 102, the identifiers 202A-C, 204A-C, 206A-C and 208A-C being subsets of the products 106A-C, respectively, and in the example of FIG. 2A, a user having made selections 112A, 112B of only the title identifiers 202A and 202B, col. 10, lines 31-40 for FIG. 2D being an example embodiment of a graphical interface (e.g., a browser 201) for the document shown in FIG. 2A, along with items that have been automatically selected in response to a user's selection of two similar items and the selection window 132 including the original user selections 112A and 112B and the additional selection 112C associated with the original selections as determined by the object crawler 110, and col. 11, lines 43-51 for identifiers of additional other products listed within the set of structured data that are structurally similar to the first identifier and the second identifier being determined based on metadata associated with the first identifier and based on metadata associated with second identifier (440) and for example, in FIG. 2C, the object crawler 110 determining, based on the metadata nodes, that additional selection 112C is structurally similar to the selections 112A and 112B and corresponding identifiers 202A and 202B, respectively. When the system detects that two search result title identifiers from the first page have been selected by the user, the system automatically selects all of the remaining search result title identifiers, including all of those on the second page. When the system detects that the two search result title identifiers from the first page have been deselected by the user, the system automatically deselects all of the automatically selected search result title identifiers, including all of those on the second page.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan and Somaiya in view of Trowbridge wherein: the one or more processors are configured to detect that a threshold number of 

As to claim 14, the limitations of parent claims 12 have been discussed above. Varadharajan and Somaiya in view of Trowbridge does not specifically disclose wherein: the hardware server is configured to detect that a threshold number of virtual machines within the first listing changed from a deselected state to a selected state and automatically set each virtual machine within the second listing to the selected state. However, Rabsatt teaches wherein:
the hardware server is configured to detect that a threshold number [two] of virtual machines [search result title identifiers] within the first listing [first page] changed from a deselected state to a selected state and automatically set each virtual machine within the second listing [second page] to the selected state (see e.g., col. 8, lines 39-55 for multiple pages 146 of search results being provided, each page including at least a portion of the search results and returning similarly structured items across any number of the pages 146, col. 9, lines 39-52 for items 106A-C as rendered in the browser 201 further including informational identifiers 202A-C, 204A-C, 206A-C and 208A-C, the identifiers 202A, 204A, 206A and 208A all including information pertaining to the product or item 106A, and being individually selectable (as selections 112A, 112B), the identifiers 202A-C including a title, the identifiers 204A-C including a description, the identifiers 206A-C including a price, and the identifiers 208A-C including an image, in an example hierarchical structure of the underlying structured data 102, the identifiers 202A-C, 204A-C, 206A-C and 208A-C being subsets of the products 106A-C, respectively, and in the example of FIG. 2A, a user having made selections 112A, 112B of only the title identifiers 202A and 202B, col. 10, lines 31-40 for FIG. 2D being an example embodiment of a graphical interface (e.g., a browser 201) for the document shown in FIG. 2A, along with items that have been automatically selected in response to a user's selection of two similar items and the selection window 132 including the original user selections 112A and 112B and the additional selection 112C associated with the original selections as determined by the object crawler 110, and col. 11, lines 43-51 for identifiers of additional other products listed within the set of structured data that are structurally similar to the first identifier and the second identifier being determined based on metadata associated with the first identifier and based on metadata associated with second identifier (440) and for example, in FIG. 2C, the object crawler 110 determining, based on the metadata nodes, that additional selection 112C is structurally similar to the selections 112A and 112B and corresponding identifiers 202A and 202B, respectively. When the system detects that two search result title identifiers from the first page have been selected by the user, the system automatically selects all of the remaining search result title identifiers, including all of those on the second page.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan and Somaiya in view of Trowbridge wherein: the hardware server is configured to detect that a threshold number of virtual machines within the first listing changed from a deselected state to a selected state and automatically set each virtual machine within the second listing to the selected state, as taught by Rabsatt, for the benefit of eliminating the burden of scrolling through each search result (see e.g., Rabsatt, col. 1, lines 20-30).

As to claim 15, the limitations of parent claims 12 have been discussed above. Varadharajan and Somaiya in view of Trowbridge does not specifically disclose wherein: the hardware server is configured 
the hardware server is configured to detect that a threshold number [two] of virtual machines [search result title identifiers] within the first listing [first page] changed from a selected state to a deselected state and automatically set each virtual machine within the second listing [second page] to the deselected state (see e.g., col. 7, lines 16-24 for it being that after the selections are displayed in the selection window 132, a user decides to modify the selections 112A, 112B, the user then, for example, removing existing elections of the items of the interface 108, and then for example, the object crawler 110 modifying the selected items appearing in the selection window 132 based on a new or modified set of items that correspond to the modified user selections, col. 8, lines 39-55 for multiple pages 146 of search results being provided, each page including at least a portion of the search results and returning similarly structured items across any number of the pages 146, col. 9, lines 39-52 for items 106A-C as rendered in the browser 201 further including informational identifiers 202A-C, 204A-C, 206A-C and 208A-C, the identifiers 202A, 204A, 206A and 208A all including information pertaining to the product or item 106A, and being individually selectable (as selections 112A, 112B), the identifiers 202A-C including a title, the identifiers 204A-C including a description, the identifiers 206A-C including a price, and the identifiers 208A-C including an image, in an example hierarchical structure of the underlying structured data 102, the identifiers 202A-C, 204A-C, 206A-C and 208A-C being subsets of the products 106A-C, respectively, and in the example of FIG. 2A, a user having made selections 112A, 112B of only the title identifiers 202A and 202B, col. 10, lines 31-40 for FIG. 2D being an example embodiment of a graphical interface (e.g., a browser 201) for the document shown in FIG. 2A, along with items that have been automatically selected in response to a user's selection of two similar items and the selection window 132 including the original user selections 112A and 112B and the additional selection 112C associated with the original selections as determined by the object crawler 110, and col. 11, lines 43-51 for identifiers of additional other products listed within the set of structured data that are structurally similar to the first identifier and the second identifier being determined based on metadata associated with the first identifier and based on metadata associated with second identifier (440) and for example, in FIG. 2C, the object crawler 110 determining, based on the metadata nodes, that additional selection 112C is structurally similar to the selections 112A and 112B and corresponding identifiers 202A and 202B, respectively. When the system detects that two search result title identifiers from the first page have been selected by the user, the system automatically selects all of the remaining search result title identifiers, including all of those on the second page. When the system detects that the two search result title identifiers from the first page have been deselected by the user, the system automatically deselects all of the automatically selected search result title identifiers, including all of those on the second page.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan and Somaiya in view of Trowbridge wherein: the hardware server is configured to detect that a threshold number of virtual machines within the first listing changed from a selected state to a deselected state and automatically set each virtual machine within the second listing to the deselected state, as taught by Rabsatt, for the benefit of eliminating the burden of scrolling through each search result (see e.g., Rabsatt, col. 1, lines 20-30).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Varadharajan et al. (US Publication No. 2015/0074060) and Somaiya et al. (US Publication No. 2015/0066907) in view of  as applied to claims 1, 2, 5-8, 10-13, 16-18, and 20 above, and further in view of Shimada et al. (US Publication No. 2012/0159232).

As to claim 9, the limitations of parent claims 1 and 8 have been discussed above. Varadharajan and Somaiya in view of Trowbridge does not specifically disclose wherein: the triggering event comprises a hardware failure. However, Shimada teaches wherein:
the triggering event comprises a hardware failure (see e.g., [0151] for if a hardware failure occurs in the service providing server 103, a system administrator logging into the virtual machine operation server 108 from the management server 101, then, using the web browser 109, the system administrator transmitting a transmission request of the virtual machine image 118, which designates the identifier of the service providing server 103 in which a hardware failure has occurred, to the virtual appliance distribution server 111, and in response to the above-mentioned transmission request, the virtual appliance distribution server 111 searching for the virtual machine image 118 of the designated service providing server 103, and transmitting the virtual machine image 118 to the virtual machine operation server 108, [0155] for the web server 116 referring to the management table 406, and transmitting, to the web browser 109, the virtual machine image 118 associated with the service providing server 103 identified by the received identifier, [0365] for when a failure occurs in the file server 1316, for example, the system administrator operating the virtual machine operation server 1322 to transmit a transmission request of a virtual machine image from the virtual machine operation server 1322 to the virtual appliance distribution server 1333 (S5000) and then, the virtual appliance distribution server 1333 searching for the relevant virtual machine image 1219 (S5010), and transmitting it to the virtual machine operation server 1322 (S5020), and FIG. 30 for the virtual machine operation server detecting failure occurrence. The virtual machine operation server detects a service providing server hardware failure when it receives a transmission request. The virtual machine operation server determines a service providing server identifier, used to search virtual machines images, in response to detecting the service providing server hardware failure.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan and Somaiya in view of Trowbridge wherein: the triggering event comprises a hardware failure, as taught by Shimada, for the benefit of immediately recovering an information processing service from failure without the cost of clustering information apparatuses (see e.g., Shimada, [0005]-[0007]).

As to claim 19, the limitations of parent claims 12 and 18 have been discussed above. Varadharajan and Somaiya in view of Trowbridge does not specifically disclose wherein: the triggering event comprises a hardware failure. However, Shimada teaches wherein:
the triggering event comprises a hardware failure (see e.g., [0151] for if a hardware failure occurs in the service providing server 103, a system administrator logging into the virtual machine operation server 108 from the management server 101, then, using the web browser 109, the system administrator transmitting a transmission request of the virtual machine image 118, which designates the identifier of the service providing server 103 in which a hardware failure has occurred, to the virtual appliance distribution server 111, and in response to the above-mentioned transmission request, the virtual appliance distribution server 111 searching for the virtual machine image 118 of the designated service providing server 103, and transmitting the virtual machine image 118 to the virtual machine operation server 108, [0155] for the web server 116 referring to the management table 406, and transmitting, to the web browser 109, the virtual machine image 118 associated with the service providing server 103 identified by the received identifier, [0365] for when a failure occurs in the file server 1316, for example, the system administrator operating the virtual machine operation server 1322 to transmit a transmission request of a virtual machine image from the virtual machine operation server 1322 to the virtual appliance distribution server 1333 (S5000) and then, the virtual appliance distribution server 1333 searching for the relevant virtual machine image 1219 (S5010), and transmitting it to the virtual machine operation server 1322 (S5020), and FIG. 30 for the virtual machine operation server detecting failure occurrence. The virtual machine operation server detects a service providing server hardware failure when it receives a transmission request. The virtual machine operation server determines a service providing server identifier, used to search virtual machines images, in response to detecting the service providing server hardware failure.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan and Somaiya in view of Trowbridge wherein: the triggering event comprises a hardware failure, as taught by Shimada, for the benefit of immediately recovering an information processing service from failure without the cost of clustering information apparatuses (see e.g., Shimada, [0005]-[0007]).

Response to Amendment
The objection to claims 2-8, 10, 11, and 13-18 has been withdrawn in light of Applicant’s amendments to said claims.
The 35 U.S.C. 101 rejection of claim 20 has been withdrawn in light of Applicant’s amendments to said claim.

Response to Arguments
Applicant's arguments filed November 6, 2020 have been fully considered but they are not persuasive. 
On pages 8-9 of Applicant’s Response, Applicant argues:

The Applicant further submits that the cited art does not teach the "the one or more processors configured to determine a selection of one or more virtual machines of the second subset of virtual machines and initiate a concurrent action on the one or more virtual machines," as recited in amended claim 1. Varadharaian does not suggest the initiation of a concurrent action, that may occur automatically, on the one or more selected virtual machines. Instead, in Varadharajan a virtual machine interface module "may execute functions" only upon requests or commands "received from file manager application," which is controlled by a user. (Varadharajan, par. [0274]). It fails to teach the process of recognizing a crucial action to be performed on a selected virtual machine, without the instruction of the user.

Examiner respectfully disagrees with Applicant’s arguments. Claim 1 does not preclude instruction from the user regarding initiation of the concurrent action on the virtual machines.  In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., initiation of a concurrent action occurring automatically without instruction of the user) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The broadest reasonable interpretation of claim 1 encompasses initiation of a concurrent action on virtual machines in response to instruction of the user. Accordingly, Varadharajan sufficiently teaches the one or more 
On pages 9-10 of Applicant’s Response, Applicant argues:

The Examiner conceded that Varadharajan fails to disclose a "first subset" of virtual 
machines and "render a first listing" related to the "first subset of virtual machines," followed by determining "a second subset" of virtual machines that are "less than all" of the virtual machines that meet the criteria, in which "a memory buffer" stores "the second listing" associated with the "second subset of virtual machines," and "display the second listing." (Office Action, p. 10). The Examiner instead relied upon Somaiya as allegedly providing a teaching of these mentioned elements. (Office Action, p. 10). Applicant disagrees with the Examiner's characterization and for the reasons set forth below, Applicant respectfully submits that Somaiya fails to suggest "a first subset of the plurality of virtual machines and render and display a first listing...a second subset of the plurality of the virtual machines less than all of the plurality of virtual machines that satisfy the search criteria....initiate a concurrent action on the one or more virtual machines...and a display configured to display information relating to the second listing corresponding with the second subset of virtual machines subsequent to displaying the first listing corresponding with the first subset of virtual machines," as recited by claim 1. 
In this regard, Somaiya, at best suggests a process upon submitting a "search query to an application server" and then sending the search query to a database to obtain "a subset of results." (Somaiya, par. [0041]). The subset of results may be limited based on memory capacity or the "number of items viewed" by user after inputting the search. (Somaiya, par. [0041]). But it does not teach the ability to recognize a first subset of set of objects based on an automatic detection of an event, and display all corresponding set of objects that meet the criteria based on such event, without the need of a database to return such results. Further, Somaiya does not teach the ability to concurrently initiate an Somaiya merely explains a "refinement option" to limit the output of results based on the search query. (Somaiya, par. [0049]). Further, Somaiya does not teach the ability to concurrently initiate an action on the subset of selected objects, such as backing up each object. Somaiya merely explains a "refinement option" to limit the output of results based on the search query. (Somaiya, par. [0049]).

Examiner respectfully disagrees with Applicant’s arguments. Claim 1 does not preclude using a database to return search results and does not require automatic detection of an event to recognize and display a set of objects. In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., the ability to recognize a first subset of set of objects based on an automatic detection of an event, and display all corresponding set of objects that meet the criteria based on such event, without the need of a database to return such results) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The broadest reasonable interpretation of claim 1 encompasses sending a search query to a database to obtain a subset of serach results without automatic detection of an event. Accordingly, Somaiya sufficiently teaches the one or more processors configured to determine a first subset of the plurality of virtual machines and render a first listing corresponding with the first subset of virtual machines, the one or more processors configured to determine a second subset of the plurality of the virtual machines less than all of the plurality of virtual machines that satisfy the search criteria based on a rate at which prior listings of other subsets of the plurality of virtual machines and the first listing were rendered and render a second listing corresponding with the second subset of virtual machines, and a display configured to display 
The rejection cites Varadharajan, not Somaiya, as teaching the ability to concurrently initiate an action on the subset of selected objects, such as backing up each object.
Applicant’s remaining arguments are moot in view of new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Sevigny et al. (US Publication No. 2015/0378761) for failover orchestration component invoking the query API for each VM in the wait list in order to identify the specific VM whose storage object(s) have become accessible (see [0087]). 

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666.  The examiner can normally be reached on Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





08-20-2021
/DARA J GLASSER/Examiner, Art Unit 2161         















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161